PD-1068-15
CHRISTOPHER LAWRENCE
                                   NO.

                                                §        IN THE COURT OF
                                                                               coSK^s
V.                                              §        CRIMINAL APPEALS
                                                                                   AUG IS° 2015
                                                                                            UIJ

THE STATE OF TEXAS                              §        OF TEXAS              Ab«?l AcORfeS, Clerk
                                                                                    "fltED/N
                     PRO    SE   MOTION   FOR       EXTENSION   OF   TIME      COmOFCRmmLAppBALs
                TO   FILE    PETITION     FOR       DISCRETIONARY     REVIEW
                                                                                     AUG 19 2015
TO THE HONORABLE COURT OF CRIMINAL APPEALS:                                      Ahal &^ x
                                                                                 *oelAcosta, Cierk
      COMES NOW the Appellant/Petitioner in the above-styled and

numbered cause and respectfully moves this Honorable Court to

extend the time for filing the Appellant's Petition for Discretio

nary Review in this cause and in support thereof would show the

following:

      1. The style and number of this case in the/Court of Appeals

is:    Lawrence v.    State;     No.03-14-00192-CR

      2. The style and number of the case in the trial court is:

The State of Texas v.            Christipher Lawrence; No.CR2013-543

      3. The Appellant was convicted on two counts of Aggreavated

Sexual Assault a first degree felony.

      4.   Conviction was affirmed in the Court of Appeals on: July

16,2015

      5. The current filing deadline for filing Appellant's Petition

for Discretionary Review=is August 28,2015

o- 6. An extension of time for a period of sixty (60) days is

requested, making the due date October 30, 2015

      7 No prior request for extension has been made.




                                         1.   of    2,
   8. The facts relied upon show good cause for the requested

extension are, as follows:   The Appellant/Petitioner was rep

resented by court appointed counsel, C       Wayne Huff during the

appeal of this case to the Court;of Appeals.        To date,     Mr.Huff

has failed to provide copies of the Record on Appeal, Appellant's

Brief, State's Brief in response, and Motion for Rehearing. At

this time Appellant/Petitioner is seeking copies of these documents

in order to proceed with his right to Petition the Court of Criminal

Appeals for Dicretionary Review.       Appellant/Petitioner has elected

to proceed pro se. Therefore additional time is needed to aquire

relevant documents and prepare and file the Petition.

   WHEREFORE , PREMISES CONSIDERED,     the Appelant/ Petitioner

respectfully requests that this Honorable Court extend time for

filing the Petition for Discretionary Review in this cause to

October   30,   2015.




                                            Respectfully submitted,



                                                    'MrsJ-
                                        Christopher Lawrence
                                        TDCJ-ID#- 01923479

                                        3001 S.   Emily Dr.
                                        Beeville,   TX   78102




                              of   2